Citation Nr: 0834920	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
including as due to exposure to herbicide.

2.  Entitlement to service connection for a lung disability, 
including as due to asbestos exposure.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty with the U.S. Army from 
December 1969 to June 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.


FINDINGS OF FACT

1.  A chronic skin disorder was not present in service; skin 
cancer was not present within one year of the veteran's 
discharge from service; the veteran has not been diagnosed 
with porphyria cutanea tarda, chloracne, or other acneform 
disease consistent with chloracne; and no current skin 
disorder is etiologically related to service.

2.  A lung disorder was not present in service and no current 
lung disorder is etiologically related to service.

3.  No hearing loss disability was present in service and no 
current hearing loss disability is etiologically related to 
service.


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A lung disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for skin disorders, 
a lung disorder, and bilateral hearing loss.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in November 2005, prior to the 
March 2006 rating decision denying the claims.  The November 
2005 letter met the guidelines set forth at M21-1, Part VI, 
7.21 and in DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988), for development of the claim of service 
connection for a lung disorder due to asbestos exposure in 
service in that it requested that the veteran provide 
detailed information about the alleged exposure.  Although 
the veteran was not provided notice with respect to the 
disability-rating or effective-date element of the claims 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claims 
is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records, Social Security records and 
private medical records have been obtained.  Service 
personnel records also were obtained.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
of entitlement to service connection for asbestosis or 
asbestos-related disabilities under these guidelines.  Ennis 
v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served 90 days or more of continuous, active 
military service during a period of war, and manifests a 
malignant tumor to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  
The Court has held that hearing loss is not a disease subject 
to this chronic disease presumption.  See Godfrey v. 
Derwinski, 2 Vet. App. 352, 354 (1992); Cromley v. Brown, 7 
Vet. App. 376, 378 (1995).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include skin cancer and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232- 59243 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Skin

It is the veteran's essential contention that he developed 
multiple forms of skin disease as a result of his exposure to 
herbicides while serving in Vietnam.  

Initially, the Board notes that none of the medical evidence 
shows that the veteran has been diagnosed with porphyria 
cutanea tarda, chloracne or other acneform disease consistent 
with chloracne.  These are the only skin disorders subject to 
presumptive service connection on the basis of herbicide 
exposure.  Accordingly, presumptive service connection for 
skin disability on the basis of herbicide exposure is not 
warranted.

With respect to whether service connection is warranted on a 
direct basis or under the chronic disease presumption, the 
Board notes that service treatment records show that the 
veteran was treated for skin rash on the legs and an ulcer on 
the jaw when he returned from Vietnam in the fall of 1971.  
His separation physical examination noted normal skin.  These 
records do not show that he was found to have any chronic 
skin disability.  Post service treatment records show cysts 
on the back, elbow, thumb and face in November and December 
1985.  Biopsies showed these to be epidermal cysts, 
interdermal nevus and common warts.  He underwent removal of 
squamous cell carcinoma of the right hand in September 2003.  
Lesions of the right cheek and seborrheic keratosis of the 
left forehead were removed in May 2004.  Additional lesions 
of the left hand were removed in June 2005.  Thus, the first 
post-service reference to skin problems came in 1985, 
approximately 13 years after discharge.  

The veteran underwent an Agent Orange and Ionizing Radiation 
examination in October 2005.  His history of Vietnam service 
and his skin cancer and cyst and lesion removals were noted.  
At the time, the examiner noted no skin lesions to suggest 
chloracne or percutaneous tarda, and no suspicious lesions 
were seen.  Surgical scars were noted consistent with his 
cancer removal.  The examiner concluded the veteran had no 
conditions possibly related to Agent Orange exposure.  He 
observed that the skin cancers removed and the lipomatosis 
with status post multiple excisions were not related to Agent 
Orange exposure.  

Thus, while the veteran has post service skin problems, 
dating from 1985, there was no chronic skin disorder in 
service and no continuity of symptomatology between the rash 
reported in 1971 and subsequent skin problems first 
documented in 1985.  Moreover, the skin cancer was not 
manifested within a year of separation from service, and thus 
service connection on a presumptive basis is not warranted 
under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the current records contains no medical evidence 
supporting the veteran's theory that his skin disorders are 
in any way etiologically related to service.  In essence, the 
evidence of a nexus between the veteran's current skin 
problems and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board must conclude 
that the preponderance of the evidence is against this claim.

Lung

It is the veteran's essential contention that he developed 
lung disease as a result of his exposure to asbestos while 
working on vehicle brakes in Vietnam and at Fort Polk.  The 
Board notes that he was a vehicle mechanic and thus his 
allegations as to being exposed to substances consistent with 
that job are not in dispute.  However, as set forth herein, 
the medical record reflects no current asbestos related 
disease, and the lung disease present has not been related to 
service by competent evidence.

Service treatment records reflect that the veteran reported 
one episode of coughing for two weeks in 1970.  He was 
treated with Codeine.  His March 1972 separation examination 
report reflects that his lungs were found to be normal on 
clinical evaluation and that a chest X-ray study was 
negative.  No chronic disease was noted in service.  

The veteran has a post service occupational history as a coal 
miner.  He submitted a copy of an X-ray interpretation dated 
in June 2003 from the Centers For Disease Control, Coal 
Workers' Health Surveillance Program, indicating he had 
parenchymal abnormalities consistent with pneumoniosis but no 
pleural abnormalities consistent with pneumoconiosis.  He 
also submitted a letter from a law firm relating to asbestos 
litigation informing him that the recent X-ray he underwent 
showed asbestos-related disease or abnormality.  Chest 
examination during the October 2005 Agent Orange examination 
revealed it was clear to auscultation, non-tender, with no 
masses, rales, ronchi or wheezing.  Chest X-ray showed areas 
of linear subsegmental atelectasis versus scarring were noted 
as well as prominent interstitial markings.  A past history 
of asbestosis, black lung, and COPD were noted.  

The veteran underwent a respiratory examination in February 
2007.  The examining physician reviewed the claims folder and 
examined the veteran.  He noted the veteran had a 35 year 
history of working in the coal mining industry and a military 
history of working as a wheel vehicle mechanic in the army.  
The veteran reported he had developed dyspnea on exertion 
over the past 20 years.  He reported he received a Black Lung 
compensation award based on examination about 10 or 12 years 
ago.  He noted he had been treated for COPD for the past two 
years.  The veteran also submitted the copy of the letter 
from the lawyer as well as the copy of the June 2003 X-ray 
report.  The examiner noted that results were consistent with 
Coal Workers Occupational Pneumoconosis.  Wheezing and 
dyspnea were reported by the veteran.  The examiner noted the 
prior diagnoses of emphysema, asthma, bronchitis, 
pneumonoconosis and black lung.  He noted the veteran smoked 
from age 19 until 2006.  Following clinical tests and an X-
ray examination of the chest, which showed no pleural 
plaques, the impression was emphysema, nonspecific minimal 
interstitial disease, scarring of both lungs, and no 
calcified pleural plaques.  The diagnoses included COPD, 
etiology, cigarette smoking; occupational pneumoconiosis, 
coal workers lung disease for which the veteran was given an 
award and Social Security disability, etiology coal and dust 
exposure while working in coal mines.  The examiner opined it 
was less likely than not that the veteran has asbestosis from 
his active duty as a wheel mechanic repairman working on 
vehicle brakes.  The examiner emphasized that while 
interstitial lung disease can be seen in asbestosis, 
asbestosis is excluded in the veteran's case because there 
was an absence of pleural plaquing on chest X-ray.  The 
examiner noted in a March 2007 addendum that no plaquing was 
present on X-ray or high resolution CT scan of the chest, 
which he explained was the "gold standard."  The examiner 
noted that he was a Fellow Emeritus of the American College 
of Chest Physicians.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  This 2007 VA opinion is accorded significant 
probative weight as it is based on a review of the record, 
including the X-ray study in June 2003, is based in part on a 
highly specific test to detect asbestosis, and is well 
supported.  

The record before the Board includes no medical evidence 
suggesting the presence of chronic lung disease in service or 
until many years thereafter, and no competent evidence of a 
nexus between any of the veteran's current lung disorders and 
his active service, to include any exposure to asbestos 
during service.  In this regard, the Board acknowledges the 
letter from the law firm indicating that a recent X-ray study 
showed asbestos-related disease or abnormality; however, this 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In essence, the evidence of a nexus between the veteran's 
claimed lung disorders and his active service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, the Board must also conclude that the 
preponderance of the evidence is against this claim.  

Bilateral Hearing Loss Disability

It is the veteran's essential contention that he developed 
hearing loss as a result of noise exposure in service.  The 
report of examination for entrance onto active duty shows 
that the audiometric results included one 20 decibel 
threshold at 4000 hertz in the left ear, with all other 
thresholds between -5 and 5 decibels.  At separation from 
service in March 1972, the veteran's ears were found to be 
clinically normal.  The audiometric results were recorded as 
within normal limits.  

Following service, there is no clinical evidence related to 
hearing loss until the veteran filed his claim in October 
2005.  The veteran indicated in November 2005 that he wore 
hearing aids now and that he felt that the lack of hearing 
protection in service contributed to his present day hearing 
loss.  

A report of a VA examination in February 2007 documents that 
the veteran currently has bilateral hearing loss disability.  
However, with respect to medical nexus, the VA examiner noted 
that the service records indicated hearing within normal 
limits at time of discharge from the service.  The examiner 
also noted significant post-service occupational noise 
exposure, including 30 years working in the coal mines and as 
a diesel mechanic.  Therefore, the examiner concluded that it 
is not at least as likely as not that the hearing loss was 
due to noise exposure in the service.

While the Board has also considered the veteran's 
contentions.  The veteran is competent to report the events 
he experienced during service.  The veteran has reported 
noise exposure in service.  This can fairly be conceded.  
However, as a layperson, he is not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In view of the VA medical opinion against the claim and the 
absence of any medical evidence of hearing loss disability in 
service or of a nexus between hearing loss disability and the 
veteran's military service, the Board must also conclude that 
the preponderance of the evidence is against this claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a skin disability, 
including as due to exposure to herbicide, is denied.

Entitlement to service connection for a lung disability, 
including as due to asbestos exposure, is denied.

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


